Citation Nr: 0630509	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  98-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post- 
traumatic stress disorder (PTSD) from January 1, 1997, to 
April 5, 2000.

2. Entitlement to a rating in excess of 50 percent for PTSD 
from April 6, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the Board's September 
2001 decision of the veteran's appeal was vacated and 
remanded by the U.S. Court of Appeals for Veterans Claims 
(Court) in December 2003.  The Board then remanded this 
matter to the Appeals Management Center (AMC) for further 
development in June 2004.

The RO granted service connection for PTSD in November 1996 
and awarded a 10 percent rating, effective December 29, 1995.  
In February 1997, a claim for an increase was received.  A 
May 1997 rating decision assigned a temporary total 
evaluation from October 21, 1996 to December 13, 1996 based 
on a period of hospitalization.  A 30 percent rating was 
assigned effective January 1, 1997.  While the veteran is 
appealing the 30 percent rating, there was no disagreement 
with the grant of the temporary total evaluation.  In 
December 2000, the evaluation of the veteran's service-
connected PTSD was increased to 50 percent, effective from 
April 6, 2000.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claims.

In its June 2004 remand, the Board requested that the RO 
schedule the veteran for another VA psychiatric examination 
for a current assessment of his PTSD.  In January 2006, a VA 
examiner wrote that he respectfully disagreed with recent 
notes from the veteran's treating psychiatrist which 
indicated the veteran's symptoms were mild as reflected by a 
Global Assessment of Functioning (GAF) score of 80 in a 
recent note.  The examiner's opinion, rendered with a high 
degree of confidence, was that an 80 GAF score did not 
portray an accurate representation of the severity of the 
veteran's PTSD symptoms.  The VA examiner opined that the 
veteran had quite severe symptoms as well as a GAF score of 
47.  This was followed by a February 2006 outpatient note 
again listing a GAF of 80.  This discrepancy in psychiatric 
opinion has not been resolved.

The AMC also has been unsuccessful in obtaining copies of the 
veteran's in-patient treatment records from October 21, 1996 
to December 13, 1996, as directed by the Board's remand of 
June 2004.  The Board acted at the direction of the Court to 
obtain these records in order to determine if the veteran had 
attempted to file an informal claim for an increase in his 
initial rating.  The Court, in its December 2003 decision, 
remanded to the Board the issue of the applicability of 
38 C.F.R. § 3.157(b) to the veteran's claim he should have 
been rated under the pre-November 7, 1996 rating schedule for 
PTSD and whether the date of his admission to a VA Medical 
Center (VAMC) could constitute when an informal claim for an 
increased rating was filed.  If the AMC and the Board had 
access to the missing records, VA might determine the veteran 
filed an informal claim, thus mandating use of both the old 
and the new rating schedules for PTSD.  (The new rating 
schedule for PTSD became effective on November 7, 1996.)  

Recent information from the Buffalo, New York VAMC, the 
Syracuse, New York VAMC, and the Batavia, New York VAMC 
indicate that these October to December 1996 records have not 
been located.  However, the VA examiner wrote in his January 
2006 examination report that the veteran was psychiatrically 
hospitalized at the Bath, New York VAMC in the early 1990s 
for his PTSD symptoms and that these records were not 
available.  In the event the VA examiner was referring to 
those same records the Court has asked the Board to examine, 
the Board will now request that the AMC make another effort 
to locate the missing records and inquire at the Bath VAMC as 
well as request a further search at the three other 
facilities. 

Finally, while this matter has been undergoing development, 
additional guidance has been provided concerning notice and 
development provisions.  See Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In view of that 
guidance, additional notice will be provided.

Accordingly, the case is REMANDED for the following action:

1. The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Then the RO should contact the Bath 
VAMC, and recontact the Syracuse VAMC, the 
Buffalo VAMC, and the Batavia VAMC, in an 
effort to find the veteran's in-patient 
hospitalization records from October 21, 
1996 to December 13, 1996.  If records are 
not found, the VAMCs' should document 
attempts made to find the records and 
certify that they are lost or unavailable.

3. After the above is completed, the RO 
shall schedule the veteran for a VA 
psychiatric evaluation before a board of 
two examiners who have never seen the 
veteran in order to undertake a current 
assessment of his PTSD.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiners for review prior 
to the examination.  The examiners are 
requested to specifically opine as to the 
veteran's employability.  A GAF score 
should be determined and its significance 
reconciled with the findings of the 
January 2006 VA examination and the 
observations of medical personnel 
reflected in recent VA outpatient 
treatment records.  A report by the board 
should be prepared and associated with the 
veteran's VA claims folder.

4.  Thereafter, the RO should readjudicate 
the veteran's claim for a rating in excess 
of 30 percent for PTSD from January 1, 
1997 to April 5, 2000 and his claim for a 
rating in excess of 50 percent for PTSD 
from April 6, 2000.  In addition, if the 
missing records from 1996 are found, the 
RO is to consider whether an informal 
claim can be considered to have been filed 
by the veteran.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the April 
2006 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran, if further 
action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



